GOLDTHWAITE, J.
— Process of forcible entry, was issued by a justice of the peace, at the suit of the plaintiff, against the defendant in error, who, on the trial of *48the cause, was found guilty. He sued out a writ of cer-tiorari to the Circuit court, which reversed the proceedings, without any assignment of errors. To reverse this judgment of reversal, the writ of error is now prosecuted; and the plaintiff in error assigns for error, the omission of an assignment, in the court below.
The proceedings of the justice of the peace could only be reviewed in the Circuit court, on such errors as the attention of the court was called to by an assignment, and the omission to make one, is a fatal defect. This question was so determined in the case of Aldridge vs. Hightower—(4 Porter, 418.)
Let the judgment of the Circuit court be reversed, and the cause remanded for further proceedings.